Case 1:19-cv-24821-KMW Document 96 Entered on FLSD Docket 08/25/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 19-CV-24821-WILLIAMS/LOUIS

   MARINE DEPOT,
   INTERNATIONAL, INC.,

          Plaintiff,
   v

   JAMES RIVER GROUP, INC.,

          Defendant.
   _____________________________________/


                  ORDER SETTING EVIDENTIARY HEARING PROCEDURES

           The undersigned United States Magistrate Judge will conduct an Evidentiary Hearing on

   Defendant’s Motion for Sanctions (ECF No. 75) on August 28, 2020, at 11:00 AM, at United

   States District Courthouse, Clyde Atkins Bldg., 11th Floor, 301 North Miami Avenue, Miami,

   Florida, 33128. In preparation for the Evidentiary Hearing, it is hereby ORDERED AND

   ADJUDGED as follows:

   1. The Court has set aside three hours to conduct the evidentiary hearing. To that end, the Parties

       must confer in advance of the hearing to identify, articulate, and confer in effort to resolve

       objections to evidence intended for introduction. All exhibits must be pre-marked (each exhibit

       separately marked and in separate PDFs from all other exhibits) and served on opposing counsel

       by no later than August 26, 2020. Objections to the admission of exhibits must be specific and

       raised with the proponent of the disputed exhibit prior to the hearing. Objections not specifically

       raised in conferral may be waived. Conferral may not be conducted solely via e-mail; the proponent

       of any challenged exhibit is required to confer in good faith in effort to resolve the evidentiary

       objections prior to the hearing.


                                                     1
Case 1:19-cv-24821-KMW Document 96 Entered on FLSD Docket 08/25/2020 Page 2 of 2



   2. Parties shall submit their exhibits in advance of the hearing to Chambers at

      louis@flsd.uscourts.gov.

   3. Instructions for appearance via video have been provided to counsel by email. The Parties

      are encouraged to utilize the availability of video appearance to the fullest extent possible.

      Counsel is responsible for reviewing and ensuring compliance with Administrative Order

      2020-53 for any person who attends the hearing in person. No more than ten persons will be

      permitted in the courtroom at one time.

         DONE AND ORDERED in Chambers at Miami, Florida this 25th day of August 2020.




                                                _______________________________________
                                                LAUREN LOUIS
                                                UNITED STATES MAGISTRATE JUDGE




                                                  2
